DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment
The preliminary amendment received May 27, 2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed May 27, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits. (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Drawings
The drawings were received on May 27, 2020 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/09821 (Miki et al.) (note: US 2017/0352882 relied upon as the English translation, as both correspond to the same PCT) in view of WO 2016/063902 (Noguchi et al.) (note: US 2017/0352908 relied upon as the English translation, as both correspond to the same PCT). 
	As to claim 1, Miki et al. teach a lithium ion secondary battery (para 0034) comprising an electrode, wherein the electrode comprises (i) an electrode mixture layer comprising an electrode active material and an electrode binder, and (ii) an electrode current collector; the electrode active material comprises an alloy comprising silicon (Si alloy) (silicon-containing alloy) (para 0059-0060), the Si alloy has an average diameter of 0.1-20 µm (para 0086) (overlaps claimed median diameter (D50 particle size) of 1.2 µm or less, thus renders it obvious), an amount of the electrode binder based on the weight of the electrode mixture layer is 0.5-20% by mass (para 0098) (overlaps claimed 12 % by weight or more and 50 % by weight or less, thus renders it obvious).
	Miki et al. do not teach an electrolyte solution, the electrolyte solution comprises: 60 % by volume or more and 99 % by volume or less of a phosphoric acid ester compound, 0 % by volume or more and 30% by volume or less of a fluorinated ether compound, and 1 % by volume or more and 35% by volume or less of a fluorinated carbonate compound, and wherein the total amount of the phosphoric acid ester compound and the fluorinated ether compound is 65% by volume or more.  
	However, Noguchi et al. teach of a battery with a silicon-containing negative electrode, such as a silicon alloy (para 0109) (similar material as Miki et al.).  Noguchi et al. teach that a specific type of electrolyte can be paired with a silicon-containing electrolyte, including:
1-50 vol % of a fluorine containing phosphoric acid ester from (para 0022) (overlaps claimed 60 % by volume or more and 99 % by volume or less of a phosphoric acid ester compound, thus rendering it obvious);
10-80 volume% of a fluorinated ether compound (para 0021) (overlaps 0 % by volume or more and 30% by volume or less of a fluorinated ether compound, thus rendering it obvious), and 
1-40 vol% of a cyclic carbonate (para 0024) (fluorinated cyclic carbons embodied para 0064-0066) (overlaps 1 % by volume or more and 35% by volume or less of a fluorinated carbonate compound, thus renders it obvious).
Additionally table 1 (para 0158) shows combinations of the phosphoric acid ester compound and the fluorinated ether compound being 70% and 65% (for the examples) (thus reading on is 65% by volume or more, as claimed).  
The motivation for using the electrolyte of Noguchi et al. (as detailed above, which renders obvious the claimed electrolyte) is to improve life characteristics of the battery (para 0013, 0159, 0169).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to sue the electrolyte of Noguchi et al. (as detailed above, which renders obvious the claimed electrolyte), as applied to the battery of Miki et al., in order to improve life characteristics of the battery.
	
	As to claim 2, Noguchi et al., relied upon to render obvious the electrolyte, teaches the electrolyte solution comprises 10-80 volume% of a fluorinated ether compound (para 0021) (overlaps the claimed 1 % by volume or more and 30% by volume or less of a fluorinated ether compound, thus rendering it obvious).  See the rejection to claim 1 for full details regarding the combination, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 3, Miki et al. teach an amount of the Si alloy based on the total weight of the electrode active material is 80% (example 1; para 0152) (thus reading on the claimed 65 % by weight or more).  
	As to claim 5, Miki et al. teach the Si alloy is an alloy of Si and at least one selected from the group consisting of boron, aluminum, phosphorus, and titanium (titanium (Ti) preferred; para 0069, 0152).  
	As to claim 6, Miki et al. teach wherein the electrode current collector is a stainless steel foil, a rolled copper foil, or a clad current collector foil (stainless steel; clad foil; para 0118).  
	As to claim 7, Miki et al. teach the Si alloy is crystalline (low crystalline; para 0060).
	As to claim 8, Miki et al. teach the electrode is a negative electrode (para 0056-0060).
	As to claim 9, Miki et al. teach a positive electrode appreciating nickel-based composite oxide materials, such as LiNiO2, or lithium manganese cobalt oxide compounds, such as LiNi0.5Mn0.3Co0.2O2 (para 0044-0048) (which fits the claimed formula (A2): LiyNi(l-x)MxO2 (A2) wherein in formula (A2), 0≤x< 1, 0< y 1, M is at least one element selected from the group consisting of Li, Co, Al, Mn, Fe, Ti, and B).  
	As to claim 10, Miki et al. teach an assembled battery (fig. 1).  The lithium ion secondary battery according to any one of claim 1 has been rendered obvious; see the rejection to claim 1 for full details regarding the combination, incorporated herein but not reiterated herein for brevity’s sake.  
.  	As to claim 11, Miki et al. teach that the battery ay be used in vehicles (para 0001).  The lithium ion secondary battery according to any one of claim 1 has been rendered obvious; see the rejection to claim 1 for full details regarding the combination, incorporated herein but not reiterated herein for brevity’s sake.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. in view of Noguchi et al., as applied to claim 1 above, and further in view of US 2013/0216907 (Rayner et al.). 
	As to claim 4, Miki et al. et al. teach that the electrode includes a binder (para 0095-0097).  Miki et al. do not teach that the electrode binder comprises a polyacrylic acid.  
	However, Rayner et al. teach that using a polyacrylic acid binder in conjunction with a silicon-containing electrode (like that of Miki et al.) is better able to bind the silicon (which has impurities) and exhibits a significant reduction in first cycle loss. Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a polyacrylic acid binder (in conjunction with a silicon-containing electrode) in order to bind the silicon active material (which has impurities) and to achieve a significant reduction in first cycle loss
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759